McDONALD, Justice.
We take jurisdiction of this case pursuant to article V, section 3(b)(4), Florida Constitution, because the district court certified the following quéstion to be of great public importance:
WHEN A DEFENDANT WHO COMMITTED A CRIME BEFORE OCTOBER 1, 1983 AFFIRMATIVELY SELECTS SENTENCING PURSUANT TO THE SENTENCING GUIDELINES, MUST THE RECORD SHOW THE DEFENDANT KNOWINGLY AND INTELLIGENTLY WAIVED THE RIGHT TO PAROLE ELIGIBILITY?
Bradley v. State, 468 So.2d 378, 380 (Fla. 1st DCA 1985). The question is identical to the certified question that we answered in the negative in Cochran v. State, 476 So.2d 207 (Fla.1985), and Gage v. State, 480 So.2d 1291 (Fla.1985). Accordingly, we answer the certified question in the negative and approve the opinion of the district court. It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.